DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive [e.g., the examiner respectfully disagrees with applicant in that the amendments to the independent claim 1 have distinguished the claimed centrifugal fan from the centrifugal fan(s) taught and/or suggested via the applied reference(s)].
Note that the amendments to the independent claim 1 [e.g., starting with “wherein the second contour line is formed by: …”] are directed to a method (or process) of making the centrifugal fan, not the centrifugal fan itself via which the independent claim 1 is directed to, and as such, the method (or process) steps are not being given patentable weight [e.g., the method (or process) via which the centrifugal fan is produced is not being given patentable weight since there is/are no apparent structure(s) that distinguish(es) the claimed finished centrifugal fan from a centrifugal fan that is not produced via the claimed method (or process)]; [e.g., the independent claim 1 is directed to a centrifugal fan, not a method of making a centrifugal fan, and the cited prior art reference(s) nonetheless clearly teach(es) the centrifugal fan(s) claimed]. See MPEP 2113 (Product-by-Process Claims) I [e.g., "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."]. See detailed rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180223865 A1 (Lin).

    PNG
    media_image1.png
    931
    660
    media_image1.png
    Greyscale

Annotated Figure 4A (Lin) [e.g., compare to applicant’s Fig. 2]
Regarding claim 1, Lin (Figure 4A) teaches a centrifugal fan (see title), comprising:
a shaft (120); and
a plurality of blades (122), disposed on the shaft and surrounding the shaft (see Fig. 4A), wherein outer edges of the blades define a circle (see Fig. 4A), the circle having an outer region adjacent to a boundary of the circle (see Fig. 4A), each of the blades having a first contour line and a second contour line within the outer region (see annotated Fig. 4A above). Lin further teaches (at least implicitly) wherein an air channel is formed between two adjacent blades of the plurality of blades, which expands from the shaft toward the outer edges of the blades according to an interval expanding ratio [e.g., a ratio defined by the gradually or progressively increasing distance between each blade along the radial direction from the shaft to the radially-outermost portion(s) of the blades] (see annotated Fig. 4A above).
Note that the amendments to the independent claim 1 [e.g., starting with “wherein the second contour line is formed by: …”] are directed to a method (or process) of making the centrifugal fan, not the centrifugal fan itself via which the independent claim 1 is directed to, and as such, the method (or process) steps are not being given patentable weight [e.g., the method (or process) via which the centrifugal fan is produced is not being given patentable weight since there is/are no apparent structure(s) that distinguish(es) the claimed finished centrifugal fan from a centrifugal fan that is not produced via the claimed method (or process)]; [e.g., the independent claim 1 is directed to a centrifugal fan, not a method of making a centrifugal fan, and the cited prior art reference(s) nonetheless clearly teach(es) the centrifugal fan(s) claimed]. See MPEP 2113 (Product-by-Process Claims) I [e.g., "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."].
Regarding claim 6, Lin (Figure 4A) teaches (at least implicitly) wherein the first contour line and the second contour line are respectively located on a pressurized surface and a rear surface of the blade (see annotated Fig. 4A above) [e.g., the pressurized surface and rear surface of the blades being based on the direction of rotation of the centrifugal fan].
Regarding claim 7, Lin (Figure 4A) teaches (at least implicitly) wherein an air channel is formed between two adjacent blades of the plurality of blades, which expands from the shaft toward the outer edges of the blades according to an interval expanding ratio [e.g., a ratio defined by the gradually or progressively increasing distance between each blade along the radial direction from the shaft to the radially-outermost portion(s) of the blades], wherein the internal expanding ratio is a fixed value (see annotated Fig. 4A above) [e.g., one can readily observe that the gradually or progressively increasing distance between each blade along the radial direction from the shaft to the radially-outermost portion(s) of the blades is consistent (or fixed)].
Claims 1, 4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20050002793 A1 (Wu).
Regarding claim 1, Wu (Figures 3-7) teaches a centrifugal fan (see abstract, lines 1-2), comprising:
a shaft (202); and
a plurality of blades (204), disposed on the shaft and surrounding the shaft (see Fig. 3, 5-7), wherein outer edges of the blades define a circle [e.g., an imaginary circle around the impeller 200 per Fig. 3, 5, or a circle defined by a base via which the impeller 200 is (or can be) applied, such as that of the base 406 per Fig. 7], the circle having an outer region [e.g., the region occupied by the plurality of blades 204] adjacent to a boundary of the circle (see Fig. 3, 5-7), each of the blades having a first contour line and a second contour line (210a-b and 212a-b) within the outer region (see Fig. 3-7) [e.g., observe the respective contours per Fig. 4]. Wu further teaches (at least implicitly) wherein an air channel is formed between two adjacent blades of the plurality of blades, which expands from the shaft toward the outer edges of the blades according to an interval expanding ratio [e.g., a ratio defined by the gradually or progressively increasing distance between each blade along the radial direction from the shaft to the radially-outermost portion(s) of the blades] (see Fig. 3, 5-7).
Note that the amendments to the independent claim 1 [e.g., starting with “wherein the second contour line is formed by: …”] are directed to a method (or process) of making the centrifugal fan, not the centrifugal fan itself via which the independent claim 1 is directed to, and as such, the method (or process) steps are not being given patentable weight [e.g., the method (or process) via which the centrifugal fan is produced is not being given patentable weight since there is/are no apparent structure(s) that distinguish(es) the claimed finished centrifugal fan from a centrifugal fan that is not produced via the claimed method (or process)]; [e.g., the independent claim 1 is directed to a centrifugal fan, not a method of making a centrifugal fan, and the cited prior art reference(s) nonetheless clearly teach(es) the centrifugal fan(s) claimed]. See MPEP 2113 (Product-by-Process Claims) I [e.g., "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."].
Regarding claim 4, Wu (Figures 3-7) teaches wherein each of the blades has a thickness variation (see Fig. 3-7 in conjunction with paragraphs [0027]-[0029]) [e.g., each of the blades 204 is defined by the two thickness portions 207 and 208 per Fig. 4].
Regarding claim 6, Wu (Figures 3-7) teaches (at least implicitly) wherein the first contour line and the second contour line are respectively located on a pressurized surface and a rear surface of the blade (see Fig. 3-7) [e.g., the pressurized surface and rear surface of the blades being based on the direction of rotation of the centrifugal fan].
Regarding claim 7, Wu (Figures 3-7) teaches (at least implicitly) wherein an air channel is formed between two adjacent blades of the plurality of blades, which expands from the shaft toward the outer edges of the blades according to an interval expanding ratio [e.g., a ratio defined by the gradually or progressively increasing distance between each blade along the radial direction from the shaft to the radially-outermost portion(s) of the blades], wherein the internal expanding ratio is a fixed value (see Fig. 3, 5-7) [e.g., in every embodiment shown, one can readily observe that the gradually or progressively increasing distance between each blade along the radial direction from the shaft 202 to the radially-outermost portion(s) of the blades 204 is consistent (or fixed)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being obvious over US 20180223865 A1 (Lin).
Regarding claims 2 and 5, Lin teaches the invention as claimed and as discussed above. Lin fails to expressly teach wherein the interval expanding ratio is less than 25%, and similarly, Lin fails to expressly teach wherein a quantity of the blades is (or can be) greater than 30.
However, one of ordinary skill in the art would have recognized the provision of opting to have more or less blades as being a mere matter of routine design choice and/or consideration that depends on the particulars of the fan application/system (and such that said provision would yield highly predictable results/effects), especially in consideration that centrifugal fans having greater than 30 blades are well-known in the art [e.g., see at least the analogous prior art example disclosed by US 20050002793 A1 (Wu) per Fig. 1, of which has 31 corresponding blades 104]; [e.g., it is common knowledge in the art that adding blades will increase airflow by increasing pressure (less space between the blades results in a higher pressure that the fan can move air against)]; [e.g., in a fan application/system where increased airflow and/or pressure is required (or desired), one of ordinary skill in the art would routinely consider the provision of adding one or more blades to the fan].
The aforementioned reasoning similarly applies to the subject matter of claim 2, such that to the extent that Lin fails to explicitly describe the interval expanding ratio as being less than 25%, an embodiment defined by an interval expanding ratio less than 25% is encompassed by the teachings per Lin and the fact that the provision of opting to have more or less blades is a mere matter of routine design choice and/or consideration [e.g., via the addition of more blades to the centrifugal fan per Fig. 4A of Lin, one of ordinary skill would obtain a centrifugal fan defined by an interval expanding ratio that is less than 25% (e.g., presuming and/or for the sake of argument that Lin does not already disclose or suggest an embodiment where the interval expanding ratio is less than 25%)].
Claims 3-4 are rejected under 35 U.S.C. 103 as being obvious over US 20180223865 A1 (Lin) in view of US 20050002793 A1 (Wu).
Regarding claims 3 and 4, Lin teaches the invention as claimed and as discussed above. Lin fails to teach wherein a ratio of a difference between a maximum thickness and a minimum thickness of the blade to the maximum thickness of the blade is greater than 30%, and similarly, Lin fails to teach wherein each of the blades has a thickness variation.
However, Wu (Figures 3-7) teaches an analogous centrifugal fan (see abstract, lines 1-2), and wherein the corresponding blades (204) are provided with a thickness variation (see Fig. 3-7) [e.g., observe the respective first and second contours 210a-b and 212a-b per Fig. 4, such that the fan blade portion 208 is thicker/wider than the fan blade portion 207], and wherein a ratio of a difference between a maximum thickness of the blade and a minimum thickness of the blade to the maximum thickness of the blade is (or can be) greater than 30% (see Fig. 3-7) [e.g., observe Fig. 4, noting that the leftmost and/or minimum thickness of the blade portion 207 (closest to the hub/shaft) is much smaller than that of the rightmost and/or maximum thickness of the blade portion 208, such that a greater than 30% difference between the maximum thickness and the minimum thickness of the blade is at least suggested].
Additionally, Wu (Figures 3-6) teaches wherein the same general (or substantially similar) feature(s) defining the centrifugal fan(s) [e.g., the thickness distribution along the blades, the interval expanding ratio/expanding air channel toward the radially-outermost portion(s) of the blades, etc.] enable(s) enhanced air pressure, smoother and faster airflow, and a reduction in operation noise (see paragraphs [0013]-[0014]), and to this extent, it would have been obvious to one of ordinary skill in the art to have a thickness of the blade(s) gradually (or progressively) increased along a direction moving away from the hub/shaft as a modification in the centrifugal fan per Lin, as suggested by Wu, so as to achieve a desired degree of enhanced air pressure, smoother and faster airflow, and a reduction in operation noise (see paragraphs [0013]-[0014])
[additionally note that the aforementioned modification constitutes the application and/or combination of well-known analogous prior art elements/techniques in such a way as to yield highly predictable results]; [e.g., in consideration of the fact that Lin and Wu are both relevant to at least the same general field(s) of endeavor concerning centrifugal fans, fan blade configurations, techniques for optimizing and/or improving airflow, etc., there would clearly be no unexpected result(s)/effect(s) yielded via accordingly applying the teachings per Wu to other comparable centrifugal fan applications, such as that of Lin].
Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being obvious over US 20050002793 (Wu).
Regarding claims 2 and 3, Wu teaches the invention as claimed and as discussed above. Wu fails to explicitly teach wherein the interval expanding ratio is less than 25%, and Wu also fails to teach wherein a ratio of a difference between a maximum thickness and a minimum thickness of the blade to the maximum thickness of the blade is greater than 30%.
However, the centrifugal fan(s) per at least Fig. 3-6 of Wu is/are defined by the same general (or substantially similar) feature(s), including both a relatively low interval expanding ratio and a minimum to maximum thickness distribution of the blade that are defined from the hub/shaft toward the radially-outermost portion(s) of the blades 204, and to this extent, it would be obvious to one of ordinary skill in the art in view of at least Fig. 3-6 per Wu that the centrifugal fan(s) per Wu may also be characterized by an interval expanding ratio that is between approximately 0.01 to 24.99% [e.g., less than 25%], and that the difference between the maximum thickness and minimum thickness of the blade is (or can be) greater than 30% [e.g., observe Fig. 4, noting that the leftmost and/or minimum thickness of the blade portion 207 (closest to the hub/shaft) is much smaller than that of the rightmost and/or maximum thickness of the blade portion 208, such that a greater than 30% difference between the maximum and minimum thickness of the blade is at least suggested].
Additionally, Wu (Figures 3-6) teaches wherein the same general (or substantially similar) feature(s) defining the centrifugal fan(s) [e.g., the thickness distribution along the blades, the interval expanding ratio/expanding air channel toward the radially-outermost portion(s) of the blades, etc.] enable(s) enhanced air pressure, smoother and faster airflow, and a reduction in operation noise (see paragraphs [0013]-[0014]), and to this extent, the particular numerical values claimed merely appear to be the result(s)/effect(s) of routine optimization [e.g., further noting that one of ordinary skill would readily foresee and/or understand the result(s)/effect(s) of making minor/routine changes to the particular dimensions of the blades without substantially changing the geometry of the blades, as the result(s)/effect(s) would still nonetheless include achieving a fan with a desired degree of enhanced air pressure, smoother and faster airflow, and a reduction in operation noise].
Regarding claim 5, Wu teaches the invention as claimed and as discussed above. Wu fails to explicitly teach wherein the primary embodiments of the centrifugal fan(s) include a fan with 30 or more blades [e.g., Wu does not explicitly discuss having a quantity of blades that is greater than 30, and Wu only illustrates a fan with 29 blades].
However, one of ordinary skill in the art would have recognized the provision of opting to have slightly more or slightly less blades as being a mere matter of routine design choice that depends on the particulars of the fan application/system (and such that said provision would yield highly predictable results/effects, especially in consideration that centrifugal fans having greater than 30 blades are well-known in the art [e.g., see at least the prior art example disclosed by Wu per Fig. 1, of which has 31 corresponding blades 104]; [e.g., it is common knowledge in the art that adding blades will increase airflow by increasing pressure (less space between the blades results in a higher pressure that the fan can move air against)]; [e.g., in a fan application/system where increased airflow and/or pressure is required (or desired), one of ordinary skill in the art would routinely consider the provision of adding one or more blades to the fan].

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        /HUNG Q NGUYEN/Primary Examiner, Art Unit 3747